PER CURIAM.
Upon reconsideration pursuant to the mandate of the Supreme Court of Florida we apply the rule in Albritton v. State, 476 So.2d 158 (Fla.1985), and affirm the trial court’s departure from the presumptive sentencing guidelines.
Although, in this case, both valid and invalid reasons for departure were given, the State has demonstrated beyond a reasonable doubt that the absence of the invalid reasons would not have affected the departure sentence. Accordingly, we affirm.
BOOTH, C.J., SHIVERS, J., and TILLMAN PEARSON (Ret.), Associate Judge, concur.